United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-3441
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                              Ramius Hardiman

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                        Submitted: March 24, 2020
                          Filed: March 30, 2020
                              [Unpublished]
                              ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Ramius Hardiman challenges the district court’s1 imposition of a Residential
Reentry Center (RRC) special condition of supervised release, after he pleaded guilty
to an escape charge. His counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the RRC condition, and has moved to withdraw.

       After careful review, we conclude that the district court did not abuse its wide
discretion in imposing the RRC condition. See United States v. Wiedower, 634 F.3d
490, 493 (8th Cir. 2011) (explaining the standard of review); see also 18 U.S.C. §
3583(d) (stating that a court may order a special release condition that is reasonably
related to § 3553 factors, involves no greater deprivation of liberty than reasonably
necessary, and is consistent with policy statements); United States v. Melton, 666
F.3d 513, 517-18 (8th Cir. 2012) (concluding that requiring a defendant to
temporarily reside at a RRC is expressly authorized by 18 U.S.C. § 3563(b)(11) and
U.S.S.G. § 5B1.3(e)(1), and has been regularly upheld as a reasonable condition of
supervised release; and that the district court did not abuse its discretion in imposing
a RRC condition solely because the defendant failed to succeed there in the past).
Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no non-frivolous issues for appeal.

      Accordingly, the judgment is affirmed, and counsel’s motion to withdraw is
granted.
                      ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa, adopting the report and recommendations of the Honorable Mark A.
Roberts, United States Magistrate Judge for the Northern District of Iowa.

                                          -2-